The appeals from the decision and the calendar clerk’s entry must be dismissed because no appeals lie therefrom (see CPLR 7011).
In any event, we have reviewed the record and agree with *691the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on an appeal from any judgment which may have been or may be entered in this proceeding (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). In light of our dismissal of the appeals, counsel’s application for leave to withdraw as counsel is denied as academic. Santucci, J.P., Smith, Krausman, H. Miller and Adams, JJ., concur.